Citation Nr: 1451310	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-17 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's Death.  


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.  In July 2009, the Veteran died.  The appellant is the Veteran's surviving spouse.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  In July 2014, the appellant testified before the undersigned at a travel Board hearing convened at the Huntington, West Virginia RO.  A copy of the hearing transcript has been included in the record.   

It is noted for the record that in October 2011, the appellant appointed the West Virginia Department of Veterans Assistance (WVDVA) service organization as her representative.  In July 2012, the appellant executed VA Form 21-22, appointing the Veterans of Foreign Wars service organization as her representative.  Given that the appellant has not revoked her appointment of WVDVA as her representative, however, and that a claimant is entitled to only one representative, WDVA is recognized as the appellant's representative in this appeal absent her revocation of that representation.  WVDVA represented the appellant at the July 2014 hearing before the Board.  

The record in this matter consists solely of electronic claims files and has been reviewed.  No relevant evidence has been added to the record since the December 2013 Supplemental Statement of the Case (SSOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is warranted in this matter for the following reasons.

First, during the July 2014 hearing, the appellant indicated that private medical evidence pertaining to the Veteran's end-of-life care in 2009 was included in the claims file.  However, the most recent private medical evidence of record is dated in 2007.  The AOJ should attempt to include in the record all relevant medical evidence, particularly any such evidence that pertains to treatment the Veteran received in the months prior to his death in July 2009.  

Second, after including in the record the additional medical evidence, the case should be presented to a VA specialist for a review of the record and an opinion in response to the argument presented during the July 2014 hearing that the Veteran incurred a lung disorder during service which resulted in his July 2009 death.  

Third, the record does not indicate that the Veteran has received VA treatment.  However, an effort should be made to include in the record any VA treatment records if such do exist.  

Parenthetically, the Board notes the appellant's earlier assertions during the appeal period that the Veteran incurred the lung disorder that caused his death during service in the Republic of Vietnam, or in Thailand.  38 C.F.R. § 3.309(e).  However, as indicated by the appellant and her representative during the Board hearing in July 2014, the evidence of record indicates that the Veteran's foreign service was limited to Japan.  As such, the issue of service connection will be addressed here under 38 C.F.R. § 3.303 (2014).  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Attempt to obtain and associate with the claims folder any outstanding private medical evidence.  The most recent private medical evidence in the record is dated in 2007, two years prior to the Veteran's death.  If additional private treatment records cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.
 
3.  After the development noted above has been completed, schedule a VA examination of the record with an appropriate specialist (i.e., lung specialist) to determine the nature and etiology of the respiratory disorder that caused the Veteran's death.  The examiner should review the claims folders prior to examination, to include any newly associated records obtained as a result of this remand.

The examiner should address whether it is at least as likely as not (probability of 50 percent or greater) that the lung problems that resulted in the Veteran's July 2009 death relate to an in-service disease, event, or injury.  Please note the appellant's lay assertions of record that the Veteran was exposed during service to asbestos.  38 C.F.R. § 3.303.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
5.  After all the above development has been completed, readjudicate the claim on appeal.  If the issue remains denied, the appellant and her representative should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



